           Case 2:18-cv-00891-APG-DJA Document 64 Filed 12/01/20 Page 1 of 1




 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 QUY NGOC TANG, et al.,                                     Case No.: 2:18-cv-00891-APG-DJA

 4           Plaintiffs                                           Order for Status Report

 5 v.

 6 WYNN LAS VEGAS, LLC,

 7           Defendant

 8          The parties advised the court in June 2019 that they had reached a global settlement of

 9 this and another case pending in this court. ECF No. 54. In May 2020, they advised they were

10 still finalizing the settlement. ECF No. 63. They have not since updated the status of this case.

11          I THEREFORE ORDER the parties to file a status report by December 22, 2020. The

12 failure to do so will result in dismissal of this case.

13          DATED this 1st day of December, 2020.

14

15
                                                             ANDREW P. GORDON
                                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
